Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1250
                        Lower Tribunal No. 20-8975
                           ________________


                              Juan Whipple,
                                  Appellant,

                                     vs.

                      Crystal F. Dawson, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Juan Whipple, in proper person.

     William C. Robinson, for appellees.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Sunset Harbour Condo. Ass’n v. Robbins, 914 So. 2d
925, 928 (Fla. 2005) (“In order to be preserved for further review by a higher

court, an issue must be presented to the lower court and the specific legal

argument or ground to be argued on appeal or review must be part of that

presentation if it is to be considered preserved.” (quoting Tillman v. State,

471 So. 2d 32, 35 (Fla.1985))); Rose v. Clements, 973 So. 2d 529, 530 (Fla.

1st DCA 2007) (“Any basis for reversal of summary judgment must be

preserved by raising the issue in the trial court.”); Rose v. Hansell, 929 So.

2d 22, 24 (Fla. 3d DCA 2006) (explaining that appellant is “required to

provide an adequate record to support his appeal, and it is his burden to

demonstrate error”).




                                      2